Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 

Applicant stated: Claim 1 recites limitations that have not been disclosed, taught, or even suggested by Javed and Hassan. For example:
	“providing a to-be-positioned device having a sensor set, wherein a plurality of probes are disposed on the sensor set, a probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors;
	“wherein the map at least comprises a plurality of tracks and a protection area disposed on two sides of each track, the plurality of tracks vertically intersect to form track nodes, and wherein the track, the protection area, and the track nodes have different colors, the track and the protection area have different brightness, the color sensor is configured for detecting a color of the tracks, and the brightness sensors are configured for detecting brightness of the protection areas to identify whether there is a track in front of the current track node”.

Examiner respectfully disagrees. 
Javed teaches of a sensor set that differentiates colors as well senses brightness as recited in page 3 1st column line 1-21 and figures 2-4, a photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance 

Javed does not teach multiple probes and that is taught through modification of Hasan. Hasan discloses probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors (Page 599 BLOCK DIAGRAM and Figure 7, disclosing sensors B and C detect black line i.e. track and sensors A and D detect destination. Sensors A, B, C and D are probes and sensors B and C are in middle portion). Furthermore Hasan teaches in page 599 Line sensor, on black surface it absorbs majority of the light and the receiver sense relatively small amount of light. Different colors reflect different amount of light depending on their reflection properties. In this robot blue LED is used as light source and LDR is used as light sensor. When light falls in higher resistance, which means white color results in lowest voltage drop and black color results in highest voltage drop. On white surface, the resistance of the LDR is decreased while black surface results. All the other colors have voltage drops in between white and black color. A good sensor will be able to differentiate different colors even if the separation between two colors is very small.

Brightness sensor disclosed in application also serve as color sensors as disclosed in [0026], reciting “In other embodiments, all the five probes can be color sensors”. Furthermore in [0029], it is disclosed that color sensor in the middle portion of the sensor set 100 will detect that the color of the tracks 201 is a dark color, and the brightness sensors on both sides of the sensor set 100 will detect that the color of the protection area 202 is a light color. Therefore brightness sensors detect a color being dark/light, rather than a brightness sensor to detect brightness. 

Therefore brightness sensors disclosed in application are color sensors, and are taught by Javed (a single sensor) as well as through modification of Hasan (multiple sensors). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to deploy multiple sensors as duplication of parts to detect color when robot needs to detect multiple colors at once or when robot needs to detect colors over a wide area.

Furthermore Javed modified through Hasan teaches tracks vertically intersecting each other (see Hasan figures 8a and 8b).

With respect to Javed and Hasan not teaching a protection area on both sides of track and color and brightness of protection being different that the track itself, protection area is merely present to assist robot in motion such that it does not drift away from the track. Figure 12 of Javed shows 4 different tracks and white color on both sides of all four of them. This white area is the protection area that indicates boundaries of the tracks. White color is different than color of each track as well has a different brightness level. Therefore Javed teaches the limitation.
Hence rejection of claims 1 and 9 and dependent claims is maintained.

To summarize, Javed modified through Hasan teaches of multiple probes and a probe in the middle detects color and probes on sides detect brightness. Furthermore Javed teaches of 

Therefore Javed modified through Hasan teaches:
providing a to-be-positioned device having a sensor set, wherein a plurality of probes are disposed on the sensor set, a probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors;
	wherein the map at least comprises a plurality of tracks and a protection area disposed on two sides of each track, the plurality of tracks vertically intersect to form track nodes, and wherein the track, the protection area, and the track nodes have different colors, the track and the protection area have different brightness, the color sensor is configured for detecting a color of the tracks, and the brightness sensors are configured for detecting brightness of the protection areas to identify whether there is a track in front of the current track node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664